Citation Nr: 0209443	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), which determined that the requisite new and 
material evidence had not been submitted to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD). 

The Board issued a decision in this appeal in April 2001, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In March 2000, the CAVC 
granted a joint motion by the veteran and VA General Counsel 
to remand for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000 by the Board in the 
first instance, and, if necessary, to readjudicate the issue 
on the merits.  The current decision of the Board responds to 
the mandate of the Court. 

In July 2002, the veteran's representative submitted 
additional evidence to the Board, namely a July 2002 letter 
from a private forensic psychologist.  Obviously, this 
evidence was received subsequent to the issuance of a 
February 2000 statement of the case.  However, the claims 
file need not be returned to the RO, because 38 C.F.R. 
§ 20.1304 has been amended to no longer require consideration 
and issuance of a supplemental statement of the case by the 
agency of original jurisdiction of pertinent evidence 
submitted by an appellant without waiver of this procedural 
right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This amendment 
applies to appeals pending on February 22, 2002, whether at 
the Board, the CAVC, or the United States Court of Appeals 
for the Federal Circuit.  66 Fed. Reg. 3099, 3100 (Jan. 23, 
2002).





FINDINGS OF FACT

1.  In September 1995, the RO considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for PTSD.  The veteran did not file a 
notice of disagreement within one year of having been sent 
notice of that decision.

2.  Additional evidence received since September 1995 is 
either cumulative and duplicative, or does not bear directly 
and substantially upon the matter of service connection for 
PTSD and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The RO has made reasonable efforts to obtain information 
about the veteran's alleged stressors, but the veteran has 
repeatedly failed to provide sufficiently detailed 
information.


CONCLUSIONS OF LAW

1.  The September 1995 decision which denied service 
connection for PTSD, is final; new and material evidence has 
not been submitted, and the claim is not reopened. 38 
U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1995 and 2001).

2.  VA has satisfied its applicable duty to assist the 
veteran to the extent feasible.  38 U.S.C.A. §§ 5103(a), 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the clamed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. §  3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).
 
The veteran is seeking service connection for PTSD, which he 
contends results from stressors which occurred during his 
active duty in Vietnam.  By a September 1995 rating decision, 
the RO denied service connection for PTSD, concluding that 
the diagnosis of PTSD had not been based upon confirmed 
stressors (i.e., the events the veteran related were not 
supported by evidence of their occurrence).  The veteran was 
provided notice of that action in September 1995 together 
with his rights regarding the appeal of an adverse decision.  
However, he did not file a notice of disagreement with that 
decision and it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103 (2001).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to September 1995 is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

As noted above, the basis of the RO's last final denial of 
entitlement to service connection was that the diagnosis of 
PTSD was not based upon confirmed stressors.  Consequently, 
the Board must determine if any of the evidence received 
subsequent to those determinations is both "new" and 
"material," to the question of whether the diagnosis of 
PTSD is based upon confirmed stressors.  In essence, any 
newly submitted evidence must be new and must support the 
existence of the veteran's alleged stressors.

The evidence submitted since the RO's denial of the claim on 
the merits in September 1995, and implicitly or explicitly 
claimed by the veteran to be new and material, consists of VA 
outpatient treatment records from 1995, service department 
administrative records, the veteran's written statements 
concerning his service in Vietnam, and a July 2002 letter 
from a private psychologist.  

The service department administrative records submitted by or 
on behalf of the veteran are duplicates of records previously 
submitted and considered by the RO when denying the veteran's 
claim in 1995.  They are therefore not new.

Although the veteran's written statements submitted since 
1995 are new, in that they were not previously of record, 
these statements are simply slightly different recollections 
from the veteran regarding his service in Vietnam than that 
which was submitted in 1995 and considered by the RO when 
denying the veteran's claim.  These new recollections do not 
differ substantively from the veteran's statements submitted 
in 1995, and for the most part are even less detailed.  
Consequently, the veteran's own statements are redundant at 
best and are insufficient to reopen the claim.

On the other hand, the newly submitted VA outpatient 
treatment records from 1995 to 1999 are considered new and 
were, for the most part, generated by physicians who are 
deemed to possess the requisite medical knowledge to render a 
medical diagnosis and opinion of causation competent.

Although the newly submitted VA treatment records reflect 
that the veteran has been diagnosed as having PTSD, they are 
clearly not material because they are not probative as to the 
essential question of whether the diagnosed PTSD is based 
upon confirmed stressors.  These newly submitted medical 
records simply do not support the existence of the veteran's 
alleged stressors.  As such, they are not deemed so 
significant and of such probative value that they must be 
considered in order to fairly decide the merits of the claim, 
and they therefore do not constitute new and material 
evidence.  In denying the veteran's claim for service 
connection for PTSD in 1995, the RO also had before it 
medical evidence that the veteran had been diagnosed as 
having PTSD.  What was missing then - as now - was the 
confirmed existence of stressors supporting that diagnosis.  
Likewise, the July 2002 letter from the private psychologist 
(albeit new evidence) merely confirms the diagnosis of PTSD, 
but in no way actually verifies the veteran's reported 
Vietnam-related stressors.

The Board therefore finds that additional medical evidence 
obtained in connection with the veteran's current claim is 
new evidence, but not material.  Because the more recently 
submitted evidence does not address or meet the requirement 
of confirmed stressors supporting the diagnosis of PTSD, it 
does not tend to prove a matter at issue, and it is hence, 
not probative.  Consequently, it is not evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the absence 
of evidence that is both new and material, the veteran's 
request to reopen his claim for service connection for PTSD 
must be denied.  
II.  Duty to assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations generally apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  However, the regulations do 
not apply to claims to reopen filed before August 29, 2001.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  The veteran's 
claim to reopen his previously denied claim for service 
connection for PTSD was received on or about April 22, 1998.  
Because this claim to reopen was received before August 29, 
2001, VA's compliance with its duties to assist will be 
addressed under prior law.

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits. 38 U.S.C.A. § 5103(a) (West 1991); 
see Graves v. Brown, 6 Vet. App. 166, 171 (1994).  

In this case, the veteran filed his claim to reopen on or 
about April 22, 1998.  In a May 1998 letter, the RO asked the 
veteran to submit a written statement and provide, in part, a 
description of his stressor incident(s) or event(s), 
including names and other identifying information concerning 
any other individuals involved.  The veteran was further 
advised that without specific details, the RO would not be 
able to verify the stressful incidents(s) through his service 
department.  

In a December 1998 letter, the RO advised the veteran, in 
pertinent part, that to reopen his claim for service 
connection for PTSD, he had to provide a written statement 
showing confirmed stressors outside the range of usual human 
experiences.  The veteran was further advised that to insure 
a successful search by the United States Armed Services 
Center for Research of Unit Records (USASCRUR) of the 
stressful incidents or events surrounding his claim, it would 
be necessary for him to provide specific dates, places, 
units, and full names of all persons identified.  

As discussed above, the written statements submitted by the 
veteran are simply slightly different recollections regarding 
his service in Vietnam than those submitted in 1995, and are, 
for the most part, even less detailed.  For example, in a 
July 1998 written statement, the veteran claimed that he had 
been involved in counter-insurgency operations during the TET 
offense (including village sweeps and "ambush post"), and 
submitted highlighted copies of previously submitted service 
department administrative records.  Yet he failed to provide 
any details of specific stressor incidents or events during 
these counter-insurgency operations.  In a November 1999 
written statement, he asserted that he had witnessed many 
combat situations during the TET offensive, but he failed to 
provide the details of even one of these incidents.  He 
instead wrote, "I have told the VA the Unit I was assigned 
and other than that I cannot supply any more information. . . 
. I was a Marine in Vietnam.  If you had . . . been there you 
would have witnessed this also."  In a VA Form 9 dated in 
February 2000, the veteran asserted that he witnessed many 
things above what the "(n)ormal" veteran witnessed, but 
again failed to provide any details about these reported 
stressors.

In this case, the veteran ultimately seeks compensation for 
PTSD based on his service in Vietnam, but repeatedly has 
failed to provide more than vague references about his 
alleged stressors.  He nevertheless expects the RO and 
USASCRUR to expend considerable resources to research his 
"stressors" based on this scant preliminary information.  
The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
When necessary or requested, the veteran must cooperate with 
VA in obtaining evidence.  If a veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  This is particularly true where "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

There is no basis for speculating that forwarding the 
veteran's repeatedly ambiguous statements to the USASCRUR 
would produce evidence confirming his PTSD stressors.  
Accordingly, the Board concludes that VA met its pertinent 
obligations with regard to this claim to reopen under the 
applicable law, 38 U.S.C.A. § 5103(a) (West 1991).

ORDER

New and material evidence not having been received to reopen 
the claim for service connection for PTSD, the claim remains 
denied.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


